Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are subject to a §101 rejection in accordance with the 2014 Interim Eligibility Guidance for use by USPTO personnel in determining subject matter eligibility under 35 U.S.C. 101 in view of the Supreme Court decision in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014). The guidance may be found in the Federal Register (79 FR 74618 (Dec. 16, 2014)) (hereinafter Guidance). See also “July 2015 Update: Subject Matter Eligibility” (hereinafter July 2015 Update, available at: http: //www.uspto.gov/sites/default/files/ documents/ieg-july-2015-update.pdf).  In Alice, the Supreme Court applied the two-part framework earlier set out in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012) to examine the issue of the exceptions. The first step is determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. Abstract ideas have been identified by the courts as including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships/formulas (see Guidance at 74622, col. 2, bottom citing Alice at 2355-56). 
Electric Power) on a computing device.  These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since there is no indication that the element would improve the functioning of a computer or improves any other technology.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim simply instructs the practitioner to implement the abstract idea with routine conventional activity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gonzalez et al. (US Pub. 2018/0124142, hereinafter “Gonzalez”) in view of Ohanyan et al. (US Pub. 2014/0337126, hereinafter “Ohanyan”).
Regarding claim 1 (9 and 17), Gonzalez discloses a computer-implemented method, the method comprising: generating, by one or more processors, one or more video segments for a video based on one or more digital media data (¶ [0003], original segments and a plurality of replacement segments in a database); and generating, by one or more processors, a video The content delivery system streams one or more replacement segments (shortened summaries) to the second device).
While Gonzalez discloses video data, Ohanyan further discloses digital media data (p. 10, column 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohanyan into Gonzalez as the advanced technologies allowed and to cover all digital available content.

Regarding claim 2 (10 and 18), Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 1, the method further comprising: 
receiving, by the one or more processors, a user request (¶ [0004], the content delivery system receives a request for a catch up version of the video to be streamed to the second device configured to be viewed by the second viewer);
 executing, by the one or more processors, a query on a database based on the user request (¶ [0004]);
 identifying, by the one or more processors, one or more digital media data associated with the user request (¶ [0004], such video is identified and sent to the user); and 
receiving, by the one or more processors, the one or more digital media data (¶ [0004], the content delivery system delivered the a request).

Regarding claim 3 (11 and 19), Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 1, the method further comprising: 
analyzing, by the one or more processors, the one or more digital media data (¶ [0070]); 

generating, by the one or more processors, an analysis result by analyzing the one or more digital media data using one or a combination of (i) natural language processing, (ii) word2vec, (iii) cognitive Al processing, (iv) video processing, and (v) machine vision (Ohanyan, ¶ [0019]); and 
identifying, by the one or more processors, one or more user feedback associated with the one or more digital media data based on the analysis result (Ohanyan, ¶ [0019], as comments, Gonzalez, ¶ [0022]).

Regarding claim 4 (12 and 20), Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 1, the method further comprising: 
analyzing, by the one or more processors, the one or more user feedback (Gonzalez, ¶ [0022]); 
identifying, by the one or more processors, that one or more user feedback that reaches a threshold value of similarity to the user request (Ohanyan, ¶ [0019], threshold; ¶ [0066], similarity score); and 
determining, by the one or more processors, that the one or more user feedback reaches a threshold value of similarity based on a result of a semantic analysis of (i) the user request and (ii) the one or more user feedback (Ohanyan, ¶ [0019], threshold; ¶ [0066], similarity score).



Regarding claim 6, Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 5, the method further comprising: 
generating, by the one or more processors, the video summary which includes (i) the aggregate of the one or more video segments, and (ii) the one or more digital media data (Ohanyan, ¶ [0033]); 
generating, by the one or more processors, one or more labels for the video summary based on (i) an analysis of a crowd-based comment that points to a video segment and (ii) on one or a combination of wherein the one or more labels are generated based on one or a combination of words, hash representation, or n-gram structures; and generating, by the one or more processors, a ranking for the one or more video segments based on a calculated score of the content of the one or more crowd-based comments, wherein the given calculated score is based on a feedforward neural network used to determine a weighting factor associated with features associated with the one or more video segment (Ohanyan, ¶ [0033], with a weighing and score).

Regarding claim 7, Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 5, the method further comprising: playing, by the one or more processors, the video summary for one or more users; receiving, by the one or more processors, a user activity associated with the one 

Regarding claim 8, Gonzalez in view of Ohanyan discloses the computer-implemented method of claim 1, the method further comprising: identifying, by the one or more processors, one or more crowd-based interactions associated with the one or more video (¶ [0074]); generating an analysis result by analyzing, by the one or more processors, the one or more crowd-based interactions that include one or a combination of (i) crowd-based interaction with the one or more videos, (ii) one or more crowd-based comments associated with one or more segments of the one or more videos, or (iii) one or more crowd-based reactions associated with the one or more videos (¶ [0074]); and determining, by the one or more processors, the one or more video segments based on the analysis result (¶ [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/            Examiner, Art Unit 2154